DETAILED ACTION
	Examiner acknowledges applicant’s remarks and amendments dated 5/9/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
Examiner reached out to applicant on 6/15/2021 and no response was received.
Specification
The amendments to the “Cross-Reference To Related Applications” section of specification submitted on 5/9/2021 is acknowledged and entered.
Election/Restrictions
Newly submitted claims 19-21 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
It is a black body radiation sensor with a carbon nanotube layer.  Independent claim does not recite carbon nanotube film.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 19-21are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Arguments
Applicant’s arguments, see pages 7-10, filed 5/9/21, with respect to rejections of claims 1, 3-12, and 14-18 have been fully considered and are persuasive.  The rejections of 4/13/2021 (claims 1, 3-12 and 14-18) has been withdrawn. 

Allowable Subject Matter

Claims 1, 3-12 and 14-18 are allowed. 
The following is an examiner’s statement of reasons for allowance.  Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims, are allowable. 


The closest reasonable prior art reference is Juntaro et al. (JP2015203589) teaches Aa cavity blackbody radiation cavity comprising a carbon nanotube layer surface treated layer in one surface. However, Junatro does not teach a carbon nanotube film covering the entire cavity of the blackbody radiation source, wherein the carbon nanotube film comprises a plurality of microporous, the least one carbon nanotube film consists of a plurality of carbon nanotubes parallel with the inner surface.

The secondary reference, Wang et al. (2011/0108545) teaches a carbon nanotube (CNT) film with microporous.  However, Wand does not teach a blackbody radiation source.

In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as claimed by the applicant.  Specially, a cavity blackbody radiation source comprising: a blackbody radiation cavity comprising an inner surface; and a carbon nanotube layer covering on an entire inner surface of the blackbody radiation cavity, wherein the carbon nanotube layer comprises at least one carbon nanotube film a and a plurality of microporous, the least one carbon nanotube film consists of a plurality of carbon nanotubes parallel with the inner surface.

Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Nasir U. Ahmed/             Examiner, Art Unit 2855                                                                                                                                                                                           

/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855